DETAILED ACTION
Status of the Claims
	Claims 1-17 and 19 are pending in this application. Claims 20-21 are new.  Claims 1-17 and 19-21 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims priority from the provisional application #62872749 filed on 07/11/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Applicant has amended claim 2 such that it now specifies the cutaneous application of carbon dioxide to be subsequent to the subcutaneous application. Applicant also added new claims 20 and 21. New claim 20 specifies the cutaneous application of carbon dioxide to be subsequent to the subcutaneous application at each phase. New claim 21 introduces electrical stimulation to be simultaneously applied to the cutaneous carbon dioxide treatment. 

Claims 1-5, 7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014, previously cited) (Hereinafter Alvarez) and Nathan Stasko et al (US20170246205 A1, publication date: 08/31/2017, previously cited) (Hereinafter Stasko). 
“Subcutaneously applying” indicates that the patient has to apply the administered CO2 to the target area in a manner that will reach the subcutaneous tissue under the skin (for example, by a subcutaneous injection).  The cutaneous (skin) applying is contacting the target area with carbon dioxide.  
Regarding claims 1-2, Alvarez teaches a method of for treating hair loss (claim 13), skin condition (claim 20) or wound healing (claim 27) (all interpreted as regenerative treatment)  in a target area of a subject, comprising: introducing an effective amount of CO2 into subcutaneous tissue of said target area for a sufficient period of time, wherein said effective amount of CO2 is introduced into said target area with a plurality of hollow needles that puncture epidermis of said target area and release CO2 at a desired rate within said subcutaneous tissue (claims 1, 13, 20 and 27). Alvarez also teaches a method of applying carboxytherapy to improve skin conditions (abstract, claim 7), hair loss (claim 8, examples 2-3), alopecia areata (claim 9, example 1), ulcer (claim 10, example 4), straie (claim 11, example 5) and scarred body surface (claim 12, example 6) which are interpreted as “regenerative treatment”. The abovementioned first treatment meets the initial phase therapy session. Alvarez also teaches “said introducing step is repeated 1-40 times with an interval of about 6-120 hours between any two repeats” (claim 23) which meets the maintenance phase therapy session limitations. In its broad disclosure, Alvarez also teaches “cutaneous” administration to a target tissue of a target body area (para 37). Regarding the new limitation of “subsequent to the subcutaneously applying carbon dioxide in the target area” for the cutaneous application in claim 2, Alvarez teaches “One aspect of the present application relates to a skin treatment device that is capable of effectively delivering a treatment fluid into the cutaneous and/or subcutaneous tissue of a target body area” (para 37). The instant application does not provide evidence of criticality results for when the cutaneous application is subsequent to the subcutaneous application. From Alvarez’ teaching of “cutaneous and/or subcutaneous”, it is within the skill of an ordinary person in the art to achieve a treatment sequence of first applying a cutaneous treatment followed by a subcutaneous treatment. The only options for cutaneous and subcutaneous treatments are them being applied at the same time or alternatively one after another. Thus, one would achieve a subcutaneous application followed by a cutaneous application through routine optimization of Alvarez teachings, absent evidence of criticality for the sequence being claimed. 
Regarding claim 3, Alvarez’s teaching of “hollow needles that puncture epidermis of said target area” (claim 1) meets the “physically manipulating” limitation. Even though the Applicant added “subsequent to subcutaneously applying carbon dioxide in the target area” limitation, Alvarez still meets the limitations of this claim. The instant specification does not define “physical manipulation”. Thus, even if Alvarez’s above teaching is interpreted as “subcutaneously applying carbon dioxide in the target area”, physical manipulation subsequent to this is still met by Alvarez, for example, pulling out the hollow needles while/after subcutaneously applying carbon dioxide is interpreted as “physical manipulation”. 
Regarding claim 4, Alvarez teaches “further comprising applying a local anesthetic to said target area” (claim 24) and “further comprising administering to said target area a composition comprising a therapeutic agent” (claim 25). 
Regarding claims 4-5, Alvarez teaches further comprising the step of subjecting said target area to one or more additional treatments selected from the group consisting of galvanic treatment, electrical stimulation, heat treatment and light treatment (claim 33). 
Regarding claim 7, Alvarez teaches “application of electrical stimulation and/or heat treatment to a patient in conjunction with carboxytherapy” (para 34). Thus, Alvarez teaches carbon dioxide therapy together with electrical stimulation. 
Regarding claim 20, all of the limitations are addressed above. Instantly claimed steps are "at least one initial phase therapy session", "at least one initial phase personal administration", "at least one maintenance phase therapy session", and " at least one maintenance phase personal administration". These are interpreted as 4 distinct steps (minimum of 4 due to the at least language). The sequence of steps are interpreted as a whole as subcutaneous followed by cutaneous, then cutaneous, then subcutaneous followed by cutaneous, then cutaneous again. Similar to the explanation above for claim 2, these steps are obvious over Alvarez absent evidence of criticality. Alvarez teaches “One aspect of the present application relates to a skin treatment device that is capable of effectively delivering a treatment fluid into the cutaneous and/or subcutaneous tissue of a target body area” (para 37). The instant application does not provide evidence of criticality results for the sequence of subcutaneous and cutaneous treatments being claimed. From Alvarez’ teaching of “cutaneous and/or subcutaneous”, it is within the skill of an ordinary person in the art to achieve a treatment sequence of first applying a cutaneous treatment followed by a subcutaneous treatment, then a cutaneous application, then a cutaneous treatment followed by a subcutaneous treatment, then finally a cutaneous application. The only options for cutaneous and subcutaneous treatments are them being applied at the same time or alternatively one after another for the “and” teaching and picking one of the for the “or” teaching of Alvarez. Thus, one would achieve the instant method steps through routine optimization of Alvarez teachings, absent evidence of criticality for the sequence being claimed. 
Regarding claim 21, Alvarez teaches “the step of subjecting said target area to one or more additional treatments selected from the group consisting of galvanic treatment, electrical stimulation, heat treatment and light treatment, wherein said one or more additional treatments are performed concurrently with said introducing step” (claim 33). Alvarez also teaches “application of electrical stimulation and/or heat treatment to a patient in conjunction with carboxytherapy” (para 34). Absent evidence of criticality for the electrical stimulation being applied simultaneously with the cutaneous carbon dioxide application, Alvarez’ teaching of electrical stimulation meets the claim limitation. Through routine optimization, one of ordinary skill in the art would apply electrical stimulation in conjunction with cutaneous application of carbon dioxide during optimizing and experimentation of Alvarez’ teachings. 
Regarding claims 1-2 and 20, Alvarez teaches does not teach “applying activated effervescent mineral composition to the target area, wherein the effervescent mineral composition comprises bicarbonate and an acid”. 
Regarding claim 7, Alvarez does not teach “applying activated effervescent mineral composition to the target area, wherein the effervescent mineral composition comprises bicarbonate and an acid”.
Regarding claims 1-2, 7 and 20, Stasko teaches methods of using nitric oxide releasing bath compositions (cutaneous) (abstract) wherein the composition used effervesce wherein effervescence is the release of a gas, such as carbon dioxide (para 69). Stasko teaches exposing at least a portion of the subject to the bath (cutaneous CO2) (claim 60). Stasko teaches the bath composition to further comprise sodium bicarbonate and citric acid (para 71). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez and Stasko and achieve the instant invention. Stasko’s teachings disclose using the invention to treat dermatological conditions, wounds and burns (para 93) as well as pain and inflammation. Thus both Alvarez and Stasko treat the same conditions for the purposes of regeneration. Stasko provides motivations such as “nitric oxide may also play an important role in the wound healing process by promoting angiogenesis through stimulation of vascular endothelial growth factor (VEGF) and increase fibroblast collagen synthesis” and “nitric oxide has been shown to have other beneficial properties, including reducing inflammation and participation in wound healing biochemical cascades” (para 4). Thus, one would be motivated to incorporate the teachings of Stasko into the teachings of Alvarez with a reasonable expectation of successfully achieving a regenerative treatment method comprising nitric oxide due along with its beneficial properties. 

Rejections Maintained
Claims 8-17 in addition to claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014, previously cited) (Hereinafter Alvarez), Nathan Stasko et al (US20170246205 A1, publication date: 08/31/2017, previously cited) (Hereinafter Stasko) and Luther C. Kloth (Electrical Stimulation Technologies for Wound Healing, Advances in Wound Care, volume 3, number 2, 2014, previously cited) (Hereinafter Kloth). 
Regarding claims 1 and 7, Alvarez and Stasko teach as discussed above. 
Regarding claim 8, Alvarez and Stasko teach as discussed above but don’t teach a regenerative treatment apparatus and using biphasic current.
Regarding claims 8-16, Alvarez doesn’t teach an effervescent mineral composition.  
Regarding claim 8, Kloth teaches “using exogenously applied electric field (EF) energy to enhance wound healing with conductive electrical stimulation (ES) devices” (objective) wherein biphasic pulsed current enhanced wound healing (results). 
Alvarez teaches “During a skin treatment, for example, both metals of the galvanic couple (i.e., zinc and silver-silver chloride) on the microneedle/base element member can be in contact with an electrolyte medium (e.g., a topical composition, or a body fluid such as sweat) and/or the skin to act as a galvanic cell (e.g., of approximately 1 volt) and to generate an electric current, going out from the zinc positive electrode, passing through the electrolyte medium and/or the skin, and returning into the silver-silver chloride negative electrode” (page 18 para 72) and “A galvanic current is generated when both galvanic elements coming into contact with the electrolyte medium and/or the skin during the device application” (page 19 para 73) as well as “in order to further enhance electrical stimulation and or galvanic action efficacy, the skin of the patient can first be treated with a relatively high concentration of cosmetically acceptable organic solvent” (page 19 para 74). Thus Alvarez conceptually teaches a process of running a current through a subject for its treatment while also teaching subcutaneous CO2 treatment. Stasko teaches foot (example target area) to be submerged to a bath composition (page 1 figure) wherein the bath composition is effervescent and comprises minerals (table 1, claim 48, para 71). Regarding limitations such as the connections between the current generator, water baths and positive and negative electrodes of the instant invention, combination of the teachings of Alvarez, Stasko and Kloth meets these limitations. Kloth teaches biphasic current, Alvarez teaches the concept of running the current through the subject's body, Stasko teaches water bath. The combination of the teachings provide for running a biphasic current through a target area, which is what is being interpreted as being claimed in instant claim 8. 
Regarding claim 9 and 11-13, Stasko teaches sodium bicarbonate, citric acid (para 71), lactic acid (para 70) and fat facilitators calcium silicate (para 74), lactose (para 75) and moisturizer (para 76). 
Regarding claim 10, Stasko teaches sodium bicarbonate to be about 25 % wt and acid to be present from about 0.1% to about 15% wt (para 71). Carbonate at 25% and acid at 15% meets the instant claim ratio of bicarbonate to acid at 3:2. Thus, the instant claim ratio is within the ranges taught by Stasko (25% wt bicarbonate to 15 % acid). 
Regarding claims 14-15, Stasko teaches nitric oxide (vasodilator) as the main component of the bath composition (abstract, para 95, claim 60). 
Regarding claim 16, Stasko teaches solid forms such as powder (para 82). 
Regarding claim 17, Stasko teaches the bath composition to be in the form of film-coated table and/or polymer sheet wherein the polymers may breakdown in water (water permeable) (para 82). Stasko also teaches the bath composition to be packaged (para 84) wherein the packaging can be in the form of a bottle, a plastic wrap, or container, a foil sachet, a polyethylene sachet (all meeting enclosed pack limitation) (para 85). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez, Stasko and Kloth to arrive at the claimed invention. Stasko’s teachings disclose using the invention to treat dermatological conditions, wounds and burns (para 93) as well as pain and inflammation. Thus both Alvarez and Stasko treat the same conditions for the purposes of regeneration. Stasko provides motivations such as “nitric oxide may also play an important role in the wound healing process by promoting angiogenesis through stimulation of vascular endothelial growth factor (VEGF) and increase fibroblast collagen synthesis” and “nitric oxide has been shown to have other beneficial properties, including reducing inflammation and participation in wound healing biochemical cascades” (para 4). Kloth provides the motivation of enhanced wound healing via faster healing rate with biphasic pulsed current compared to standard wound care alone (results, conclusion). Thus, one would be motivated to incorporate the teachings of Stasko and Kloth into the teachings of Alvarez with a reasonable expectation of successfully achieving a superior regenerative treatment method comprising nitric oxide and biphasic current.

Claim 19 in addition to claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014, previously cited) (Hereinafter Alvarez), Nathan Stasko et al (US20170246205 A1, publication date: 08/31/2017, previously cited) (Hereinafter Stasko), Luther C. Kloth (Electrical Stimulation Technologies for Wound Healing, Advances in Wound Care, volume 3, number 2, 2014, previously cited) (Hereinafter Kloth) and Alu Bohuslavs'kyĭ et al (Effect of nitric oxide on the efficiency of oxygen consumption by the working skeletal muscle in fatigue]. Fiziol Zh. 2005;51(1):33-42. Ukrainian. PMID: 15801198, previously cited) (Hereinafter Bohuslavs'kyĭ). 
Regarding claims 1 and 7-8, Alvarez, Stasko and Kloth teach as discussed above. 
Regarding claim 19, Kloth teaches between 20 and 35 V (page 86, left column) that meets the voltage limitation. 
Regarding claim 19, Alvarez, Stasko and Kloth don’t teach the specific frequency of 8 Hz. 
Regarding claim 19, Bohuslavs'kyĭ teaches electrical stimulation at 8 Hz and 20 V (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez, Stasko, Kloth and Bohuslavs'kyĭ to arrive at the claimed invention. Stasko’s teachings disclose using the invention to treat dermatological conditions, wounds and burns (para 93) as well as pain and inflammation. Thus both Alvarez and Stasko treat the same conditions for the purposes of regeneration. Stasko provides motivations such as “nitric oxide may also play an important role in the wound healing process by promoting angiogenesis through stimulation of vascular endothelial growth factor (VEGF) and increase fibroblast collagen synthesis” and “nitric oxide has been shown to have other beneficial properties, including reducing inflammation and participation in wound healing biochemical cascades” (para 4). Kloth provides the motivation of enhanced wound healing via faster healing rate with biphasic pulsed current compared to standard wound care alone (results, conclusion). Bohuslavs'kyĭ provides the motivation to use the specific frequency and voltage values because it teaches that these conditions lead to raised levels of authentic nitric oxide (abstract). Thus, one would be motivated to incorporate the teachings of Stasko, Kloth and Bohuslavs'kyĭ into the teachings of Alvarez with a reasonable expectation of successfully achieving a superior regenerative treatment method comprising increased nitric oxide and biphasic current.

Claim 6 in addition to claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Alexandra Alvarez (WO 2014142970 A9, publication date: 09/18/2014, previously cited) (Hereinafter Alvarez), Nathan Stasko et al (US20170246205 A1, publication date: 08/31/2017, previously cited) (Hereinafter Stasko) and Pietro Romeo et al (Extracorporeal Shock Wave Therapy in Musculoskeletal Disorders: A Review, Med Princ Pract 2014;23:7–13, previously cited) (Hereinafter Romeo).
Regarding claims 1 and 4, Alvarez and Stasko teaches as discussed above. 
Regarding claim 6, Alvarez teaches electrical stimulation but doesn’t specifically teach extracorporeal shock wave therapy. 
Regarding claim 6, Romeo teaches extracorporeal shock wave therapy (ESWT) and its effectiveness in intro-cell and cell-matrix interactions that lead to tissue regeneration and possibly removing the need for surgery (abstract). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Alvarez, Stasko and Romeo and achieve the instant invention. As discussed above, Alvarez uses teaches a method of treating diabetic ulcers using subcutaneous carbon dioxide (example 4). Romeo teaches ESWT to be used in many settings including chronic skin ulcers and wound healing (page 10, right column). Romeo reports that “Wound healing after ESWT is characterized by the production of granulation tissue with the arrival of leucocytes, which is closely correlated to an increase in vascular density and local blood flow” (page 10, right column). Romeo also discloses “Other clinical applications of ESWT for the treatment of vascular skin lesions include chronic posttraumatic, venous and diabetic ulcers which have been unresponsive to other conservative treatments. Chronic diabetic foot ulcers in particular require a multidisciplinary approach, as the results of surgical treatment are often unsatisfactory. Adjunctive therapies have been developed for treating ulcers, and various studies have reported the beneficial effect of hyperbaric oxygen therapy. However, Wang et al. showed that ESWT is more effective than hyperbaric oxygen therapy in improving the blood flow perfusion rate and cell activity, with an associated decrease in apoptosis” (page 11, left column). Thus, one would be motivated to incorporate the teachings of Stasko and Romeo into the teachings of Alvarez with a reasonable expectation of successfully achieving a regenerative treatment with ESWT. 

New Objections – New Claim
Claim 21 is objected to because of the following informalities:  
In claim 21, Applicant needs to add a period “.” at the end of the sentence. 
Appropriate correction is required.

Response to Arguments
Regarding Alvarez’ teachings, Applicant argues that Alvarez does not teach the instant claimed method steps. Applicant argues:
“The Advisory Action takes the position that the subcutaneous application of carbon dioxide disclosed in Alvarez somehow discloses each personal administration, but Alvarez does not, because Alvarez does not disclose cutaneous application of carbon dioxide by applying activated effervescent mineral composition to the target area, wherein the effervescent mineral composition comprises bicarbonate and an acid. Accordingly, the subcutaneous application of carbon dioxide in Alvarez does not meet the limitations of claims 1 and 21 with respect to what is required during personal administration. 
Additionally, new claim 21 recites that each therapy session includes subcutaneously applying carbon dioxide followed by cutaneous application of carbon dioxide by applying activated effervescent mineral composition to the target area. Alvarez does not disclose such a sequence of steps during a therapy session”. 
This argument is acknowledged but is not found persuasive. Stasko, as a secondary reference, fixes the deficiencies of Alvarez by meeting limitations such as " applying activated effervescent mineral composition to the target area, wherein the effervescent mineral composition comprises bicarbonate and an acid". Regarding the sequence, Alvarez's teachings of 1-40 times repeatable subcutaneous CO2 administration is interpreted to satisfy the multiple steps of CO2 administration claimed in the instant invention. As explained above, Alvarez teaches both subcutaneous and cutaneous applications. The instantly claimed steps are deemed obvious in light of Alvarez and Stasko teachings. In order to overcome these rejections, Applicant may provide evidence of criticality of the specific steps (such as subcutaneous -> cutaneous -> subcutaneous -> cutaneous) compared to the teachings provided by Alvarez and Stasko. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") (MPEP 2144.05 II A). Rebuttal of prima facie case of obviousness can be achieved via showing that the instantly claimed method is critical which was suggested to the application in the prior office action. Without such data, the prima facie case of obviousness is deemed proper. 
Applicant also argues:
“Thus, while Alvarez uses the word "cutaneous" once, it does so only in the context of simultaneously delivering carbon dioxide to cutaneous and subcutaneous tissue using the device disclosed therein. Alvarez does not disclose anything about cutaneous application of carbon dioxide separately from subcutaneous application. Alvarez does not disclose anything about cutaneous application of carbon dioxide subsequently to subcutaneous application. And, Alvarez does not disclose cutaneous application of carbon dioxide by applying activated effervescent mineral composition to the target area”. 
This argument is acknowledged but is not found persuasive. While it is true that Alvarez discloses cutaneous application under “skin treatment device”, Applicant’s remark of “Alvarez does not disclose anything about cutaneous application of carbon dioxide subsequently to subcutaneous application” is not a teaching away argument for the cutaneous application to be subsequent to subcutaneous application. The teaching of “skin treatment device that is capable of effectively delivering a treatment fluid into the cutaneous and/or subcutaneous tissue of a target body area” does not teach away from a subcutaneous followed by cutaneous application. The fact the Alvarez uses “and/or” language is proof that the device is capable of performing the two separately which comprises a sequential step of subcutaneous followed by cutaneous application. As explained above, “activated effervescent mineral composition” limitation is met by the secondary reference Stasko. It is important to note that “"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)” (MPEP 2145 III). Alvarez and Stasko teaching structurally different cutaneous application methods do not render the references inoperable. 
Applicant also argues:
“Stasko discloses a method of using nitric oxide mentions that bicarbonate can be included, but does not recognize the benefits of cutaneous application of carbon dioxide itself and does not disclose such methods as part of regenerative treatment methods that also include subcutaneous application of carbon dioxide … Stasko does not provide motivation to combine use of its nitric oxide bath compositions in a regenerative treatment method that includes a therapy session in which carbon dioxide is subcutaneously administered, where the nitric oxide bath composition would be used during a personal administration, as recited in claims 1 and 21 as currently presented, or during a therapy session subsequent to the subcutaneous application of carbon dioxide as recited in claims 2 and 21 as currently presented. Stasko certainly does not disclose or otherwise render obvious simultaneously administering cutaneous carbon dioxide and electrical stimulation, as recited in claim 7 as currently presented…”
 The individual disclosure of various types of treatments as separate, individual treatments, in each of the several cited prior art references does not provide any teaching, suggestion, or motivation to pick and choose from among them and combine them in the specific manner recited in any of the claims as currently presented. The claims as currently presented recite specific sequences of treatments, including sessions of personal administration of cutaneous carbon dioxide using an effervescent mineral composition in sequence with the therapy sessions, as well as conducting certain treatments within a single therapy session, such as subcutaneous and cutaneous application of carbon dioxide, and even simultaneously applying carbon dioxide cutaneously and electrical stimulation. The regenerative methods as recited in the claims as currently presented are not disclosed or otherwise rendered obvious by any of the cited prior art references. 
For example, none of the cited references discloses or otherwise renders obvious a regenerative treatment method that includes an initial phase therapy session that includes both subcutaneous application of carbon dioxide and a subsequent cutaneous application of carbon dioxide using an effervescent mineral composition, as recited in claims 2 and 21 as currently presented. 
As another example, none of the cited references discloses or otherwise renders obvious simultaneously administering carbon dioxide cutaneously to the target area by applying activated effervescent mineral composition to the target area, wherein the effervescent mineral composition comprises bicarbonate and an acid, and electrical stimulation to at least the target area, as recited in claim 7 as currently presented”.
This argument is acknowledged but is not found persuasive. Regarding Stasko, while Applicant correctly points to Stasko invention being focused on nitric oxide (as opposed to CO2), this does not teach away from the instant invention or from a motivation to incorporate the teachings into Alvarez. Alvarez teaches regenerative treatments such as "wound healing" (claim 27).  Stasko teaches methods of using nitric oxide releasing bath compositions (cutaneous) (abstract) wherein the composition used effervesce wherein effervescence is the release of a gas, such as carbon dioxide (para 69). Stasko’s teachings disclose using the invention to treat dermatological conditions, wounds and burns (para 93) as well as pain and inflammation. Thus both Alvarez and Stasko treat the same conditions for the purposes of regeneration. Stasko provides motivations such as “nitric oxide may also play an important role in the wound healing process by promoting angiogenesis through stimulation of vascular endothelial growth factor (VEGF) and increase fibroblast collagen synthesis” and “nitric oxide has been shown to have other beneficial properties, including reducing inflammation and participation in wound healing biochemical cascades” (para 4). Thus, one would be motivated to incorporate the teachings of Stasko into the teachings of Alvarez with a reasonable expectation of successfully achieving a regenerative treatment method comprising nitric oxide due along with its beneficial properties. Additionally, considering the broad disclosures of Alvarez and the lack of evidence of criticality or unexpected results in the instant application, Applicant’s repeated arguments regarding the order of subcutaneous, cutaneous, electrical application steps do not constitute patentable weight. Additionally, Applicant’s arguments are not deemed to have a showing of teaching away in Alvarez. Is it established in the rejections above that Alvarez in combination with the secondary references meet all of the instant claims’ limitations. Of note, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The fact that Alvarez discloses alternatives for the sequence of carbon dioxide treatment and electrical stimulation does not change the fact there is an established case of prima facie of obviousness. 
For the above reasons, the rejections are maintained. 

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./Examiner, Art Unit 1613                                                                                                                                                                                                                                                             
/MARK V STEVENS/Primary Examiner, Art Unit 1613